DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 12, 17-20 and 27 in the reply filed on 01 March 2021 is acknowledged.  The traversal is on the ground(s) set forth on page 6 of the reply.  This is persuasive and newly-added claim 27 is hereby included in the Group I claims, with the claims of Group II withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11, 13-16 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 March 2021.
Drawings
The drawings are objected to because in claim 1, numeral “17” is not described in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0052], numeral “31” is not shown in the drawings. In paragraph [0144], numeral “213” is not shown in the drawings. In paragraph [0177], Figure 31 is mentioned twice (it appears that one of the mentions should refer to Figure 32).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Corre et al (U.S. Patent 6,899,842 B1).
             Regarding claim 1, Corre et al (see the entire document, in particular, col. 1, lines 8-9; col. 5, lines 34-39; col. 7, lines 15-20, 27-30 and 50-58; Figures 1, 4 and 6) teaches a process of making a tubular assembly including an inner portion and a further portion surrounding the inner portion (see col. 1, lines 8-9; col. 5, lines 34-39; col. 7, lines 50-58; Figures 1 and 6 of Corre et al), including the steps of (a) providing a prefabricated tubular assembly to provide the inner portion, the prefabricated assembly including reinforcement (see col. 5, lines 34-39; Figure 1 of Corre et al); (b) moving the prefabricated assembly over a surface (see Figure 4 (trailer 5; treatment devices 6, 7 and 8; devices 41 and 81) of Corre et al); (c) providing a strip of material to form the further portion (see col. 7, lines 50-58; Figure 6 of Corre et al); (d) causing the strip to wrap about and surround the prefabricated tubular assembly (see col. 7, lines 50-58; Figure 6 of Corre et al); and (e) introducing resinous binder into the reinforcement as the strip is being wrapped about the prefabricated tubular assembly (see col. 7, lines 15-20; Figure 6 of Corre et al(coating resin on reinforcement 2 while, farther down the line, protective film 12 is wrapped around initial preform 1)).

             Regarding claim 3, see col. 7, lines 27-30 of Corre et al. 
             Regarding claims 4 and 5, see col. 7, lines 50-58 of Corre et al.
Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Corre et al (U.S. Patent 6,899,842 B1).
              Regarding claim 27, Corre et al (see the entire document, in particular, col. 1, lines 8-9; col. 5, lines 34-39; col. 7, lines 15-20, 27-30 and 50-58; Figures 1, 4 and 6) teaches an apparatus for constructing a tubular assembly of the type having an inner portion and a further portion surrounding the inner portion (see col. 1, lines 8-9; col. 5, lines 34-39; col. 7, lines 50-58; Figures 1 and 6 of Corre et al), including (a) a prefabricated tubular assembly to provide the inner portion, the prefabricated tubular assembly including reinforcement (see col. 5, lines 34-39; Figure 1 of Corre et al); (b) means for moving the prefabricated tubular assembly over a surface (see Figure 4 (trailer 5; treatment devices 6, 7 and 8; devices 41 and 81) of Corre et al); (c) means for providing a strip of material to form the further portion (see col. 7, lines 50-58; Figure 6 of Corre et al); (d) wrapping means causing the strip to wrap about and surround the prefabricated tubular assembly (see col. 7, lines 50-58; Figure 6 of Corre et al); and (e) means for introducing resinous binder into the reinforcement as the strip is being wrapped about the prefabricated tubular assembly (see col. 7, lines 15-20; Figure 6 of Corre et al(coating resin on reinforcement 2 while, farther down the line, protective film 12 is wrapped around initial preform 1)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corre et al (U.S. Patent 6,899,842 B1) as applied to claims 1-5, 12 and 17-20 above, and further in view of Graham (U.S. Patent Application Publication 2014/0261843 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742